MEMORANDUM **
Azniv Sahakyan, a native and citizen of Armenia, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“LJ”) order denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), we deny the petition for review.
Substantial evidence supports the IJ’s findings that Sahakyan was not persecuted and that her fear of future persecution is not objectively reasonable. The events described by Sahakyan, including being briefly detained and questioned on one occasion, being threatened, and being subjected once to vandalism, considered alone or in combination, do not compel a finding that she was persecuted or has an objectively reasonable fear of persecution. See Prasad, 47 F.3d at 339-40 (finding no past persecution or well-founded fear of future persecution where the petitioner was arrested, detained for four to six hours and beaten, and private citizens threw stones at his house and attempted to steal property); see also Nahrvani v. INS, 399 F.3d 1148, 1153-54 (9th Cir.2005) (two “serious” but anonymous threats coupled with other anonymous, ambiguous, unfulfilled threats, harassment and de minimis property dam*600age did not constitute persecution or give rise to an objectively reasonable fear of future persecution). Because Sahakyan failed to establish eligibility for asylum, she has necessarily failed to meet the more stringent standard for withholding of removal. See Prasad, 47 F.3d at 340.
Substantial evidence supports the denial of CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Sahakyan failed to establish that she was tortured in the past, see Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002), or that it is more likely than not that she will be tortured if she returns to Armenia, see Malhi, 336 F.3d at 993.
Sahakyan’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.